

117 HR 351 IH: COLA’s Don’t Count Act of 2021
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 351IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Ms. Moore of Wisconsin introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to exclude from income, for the purpose of determining eligibility and benefits, income received from cost of living adjustments made under titles II and XVI of the Social Security Act and from supplementary payments received under section 1616 of such Act.1.Short titleThis Act may be cited as the COLA’s Don’t Count Act of 2021.2.AmendmentSection 5(d) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(d)) of such Act—(1)in paragraph (18) by striking and at the end,(2)by redesignating paragraph (19) as paragraph (20), and(3) by inserting after paragraph (18) the following:(19) income attributable to cost of living adjustments received under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq.), and supplementary payments received under section 1616 of such Act (42 U.S.C. 1382e); and.3.Effective dateThis Act and the amendments made by this Act shall take effect on October 1, 2021.